United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.B., Appellant
and
DEPARTMENT OF THE NAVY, MARE
ISLAND NAVAL SHIPYARD, Vallejo, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1433
Issued: November 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 2, 2007 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ merit decision dated March 30, 2007 finding that he had not established a
consequential injury or entitlement to schedule awards. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met his burden of proof in establishing that he
developed diabetes as a consequence of his accepted emotional condition; and (2) whether
appellant is entitled to schedule awards for his emotional condition and his diabetes.
FACTUAL HISTORY
This case has been before the Board on four occasions. On July 7, 1986 appellant, a
46-year-old pipe fitter, injured his left knee when he lost his balance on a concrete step and fell
against a handrail. He also alleged injury to his left shoulder and arm by holding onto the railing.

Appellant sustained an additional left arm injury on December 28, 1986 lifting a pipe in the
performance of duty. The Office accepted his claims for left knee strain, left rotator cuff tear and
depression with adjustment reaction. The Office granted appellant a schedule award for
33 percent impairment of his left upper extremity on May 26, 1989. The Office entered
appellant on the periodic rolls on June 15, 1990. By decision dated July 9, 1993, the Board
remanded the case for the Office to resolve a conflict of medical opinion evidence regarding
whether appellant’s left small finger trigger symptoms were due to his accepted employment
injuries.1 The Board reviewed appellant’s claim on February 14, 1997 and determined that the
weight of the medical evidence, as represented by an impartial medical examiner’s report,
established that appellant’s ulnar neuropathy was not related to his employment injury.2 On
November 2, 1999 the Board found that the Office properly denied appellant’s request for review
of the merits of his claim that his ulnar nerve condition was employment related.3 In an Order
Remanding Case dated June 14, 2006, the Board remanded the case to the Office as it did not
provide the case record in a timely manner.4 The facts and the circumstances of the case as set
out in the Board’s prior decisions are adopted herein by reference.
The Office informed appellant on January 27, 2004 that a portion of his record had been
lost and requested that he provide any documentation regarding his file that he had in his
possession.5
Appellant’s attorney alleged on February 26, 2004 that his accepted emotional condition
led to the development of adult onset diabetes. In a report dated January 13, 1999,
Dr. Charles Noonan, a Board-certified psychiatrist, listed appellant’s current medical conditions
as diabetes, aortic valve replacement and four vessel coronary artery bypass, hypothyroidism,
hypercholesterolemia and essential hypertension. In a separate report of the same date,
Dr. Noonan stated that he was including an article documenting research regarding the causal
link between diabetes and stress or depression.6 On June 2, 2004 the Office noted that the
conditions of prolonged depressive reaction and adjustment reaction with anxiety features were
accepted as employment related.
In a letter dated June 8, 2004, appellant’s attorney requested a schedule award due to his
accepted emotional conditions. He further indicated that appellant believed that his diabetes was
due to his accepted emotional conditions and requested a schedule award for this condition as
well.

1

Docket No. 92-1488 (issued July 9, 1993).

2

Docket No. 94-2032 (issued February 14, 1997).

3

Docket No. 97-2868 (issued November 2, 1999).

4

Docket No. 06-97 (issued June 14, 2006).

5

The information currently contained in appellant’s case record begins in January 1988. There is an additional
gap in the case record from June 10, 1992 through March 22, 2002.
6

The record currently before the Board does not contain this article.

2

By decision dated June 18, 2004, the Office granted appellant a schedule award for
66 percent impairment of his left upper extremity.
This schedule award runs
through May 24, 2008. On August 4, 2004 the Office granted appellant’s request for a lumpsum payment of his schedule award.
By decision dated June 24, 2004, the Office denied appellant’s claim that he developed
diabetes as a consequence of his accepted emotional conditions. The Office also denied
appellant’s request for a schedule award due to his emotional conditions.
In a letter dated June 6, 2005, appellant, through his attorney, requested reconsideration
of the Office’s June 24, 2004 decision. He alleged that he sustained damage to his heart,
pancreas and kidneys due to his July 7, 1986 employment injuries. In support of his claim,
appellant submitted a series of reports from Dr. Noonan commencing August 1, 1992.
Dr. Noonan stated that appellant’s diabetes was directly connected to his July 7, 1986
employment injuries and resulting emotional conditions. He stated that appellant’s diabetes
“suddenly appeared for no other reasons that can be seen, other than a stress-induced
disorder….” In a report dated July 1, 1994, Dr. Noonan noted that appellant’s diabetes arose in
October 1989 and attributed this condition to stress and strain due to his injury and claims before
the Office. He stated: “[Appellant] had undergone extensive suffering from this, which
triggered off the onset of the patient’s diabetes at that time….” On November 24, 1998
Dr. Noonan opined that appellant was 100 percent disabled due to his emotional conditions.7
By decision dated September 20, 2005, the Office stated that it had not reviewed the
merits of the June 24, 2004 decision. The Office reviewed Dr. Noonan’s August 1, 1992 report
and found that he had no medical basis for his opinion that the diabetes “suddenly appeared,” the
Office also noted that he provided no medical rationale for his opinion. The Office stated:
“Although the medical opinion of a physician supporting causal relationship need not reduce the
cause or etiology of a disease or condition to an absolute medical certainty, neither can such
opinion be speculative or equivocal.” The Office further noted that the July 1, 1994 report did
not include the article referred to by Dr. Noonan, that this textual evidence would have little
probative value in support of appellant’s claim. The Office stated: “Absolutely, no medical
evidence has been submitted that establishes that either the diabetes was work related or that the
claimant’s emotional condition somehow caused injury to the claimant’s heart, pancreas or
kidneys.” The Office also stated that the relevant medical evidence was duplicative in nature.
The Office stated: “Although the physical portion of the file is not currently available, such
reports were reviewed and considered in the past.”8
Appellant requested that the Board review the Office’s September 20, 2005 decision.
Following the Board’s June 14, 2006 Order Remanding Case, appellant submitted additional new
evidence from Dr. Kurt Gibson M.D., addressing his various physical conditions.
7

As noted previously, these documents were not included in the record before the Office at the time of its
June 24, 2004 decision.
8

The Board notes that although the Office stated that it was not reviewing the merits of appellant’s claim, the
decision reflects that the Office weighed the evidence submitted and determined that it was not sufficient to establish
appellant’s claim.

3

By decision dated March 30, 2007, the Office stated that it had not reviewed the merits of
appellant’s claim. The Office reattached the memorandum to the director associated with the
September 20, 2005 decision which addressed the weight of the evidence. 9
LEGAL PRECEDENT -- ISSUE 1
It is an accepted principle of workers’ compensation law that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause which is attributable to the employee’s own intentional conduct.10
In discussing the range of compensable consequences, once the primary injury is causally
connected with the employment, then a subsequent injury, whether an aggravation of the original
injury or a new and distinct injury, is compensable if it is the direct and natural result of a
compensable primary injury.11
A claimant bears the burden of proof to establish his claim for a consequential injury. As
part of this burden, a claimant must present rationalized medical opinion evidence, based on a
complete factual and medical background, showing causal relationship.12 Causal relationship is
a medical question that can generally be resolved only by rationalized medical opinion
evidence.13 Rationalized medical opinion evidence, is evidence which relates a work incident,
work injury or factors of employment to a claimant’s condition, with stated reasons of a
physician.14 The opinion of the physician must be one of reasonable medical certainty and must
be supported by medical rational explaining the nature of the relationship of the diagnosed
condition and the specific employment factors or employment injury.15
ANALYSIS -- ISSUE 1
Appellant submitted medical evidence in support of his claim that he had developed
diabetes as a consequence of his accepted emotional condition claims. Dr. Noonan, a Boardcertified psychiatrist, submitted the only medical reports addressing appellant’s claim for a
relationship between his diabetes and his employment injuries. He first opined that appellant’s
adult onset diabetes was the result of his accepted emotional condition on August 1, 1992
alleging that his diabetes occurred suddenly as a stress-induced disorder. This report is not
9

The Board notes that following the Office’s March 30, 2007 decision, appellant submitted new evidence. As the
Office did not review this evidence in its March 30, 2007 decision, the Board will not consider it for the first time on
appeal. 20 C.F.R. § 501.2(c).
10

Albert F. Ranieri, 55 ECAB 598, 602 (2004); A. Larson, The Law of Workers’ Compensation § 10.01(2000).

11

Charles W. Downey, 54 ECAB 421, 422-23 (2003).

12

Id.

13

Steven S. Saleh, 55 ECAB 169, 172 (2003).

14

Charles W. Downey, supra note 11.

15

Id.

4

sufficient to meet appellant’s burden of proof. Although Dr. Noonan opined that there was a
causal relationship between appellant’s diabetes and stress, he did not adequately explain how
adult on set diabetes would be caused or contributed by the accepted emotional condition.
In a report dated July 1, 1994, Dr. Noonan attributed appellant’s diabetes to both his
accepted emotional conditions and to the development of his claims by the Office. While he
attributed his condition to appellant’s employment injuries, he did not offer any medical
reasoning in support of the stated condition on causal relationship. Without medical rationale,
this report is not sufficient to meet appellant’s burden of proof in establishing a consequential
injury.
In a January 13, 1999 report, Dr. Noonan suggested that appellant’s diabetes was related
to his stress and depression and that he was enclosing an article documenting this relationship.
The record does not contain any such article. Furthermore, Dr. Noonan’s January 13, 1999
report does not contain a clear explanation as to how appellant’s diabetes was due to his
employment injuries. Appellant has not submitted sufficient rationalized medical opinion
evidence establishing a causal relationship between his accepted emotional conditions and his
diagnosed diabetes. He has not met his burden of proof in establishing a consequential injury in
this regard.16
LEGAL PRECEDENT -- ISSUE 2
The schedule award provision of the Federal Employees’ Compensation Act17 and its
implementing regulations18 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The American Medical Association, Guides to the
Evaluation of Permanent Impairment has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.
No schedule award is payable for a member, function or organ of the body that is not
specified in the Act or in the implementing regulations.19 The Act’s list of scheduled members
includes the eye, arm, hand, fingers, leg, foot and toes.20 The Act also specifically provides for
compensation for loss of hearing and loss of vision.21 Section 8107(c)(22) of the Act vests the
Secretary of Labor with the authority to expand the list of scheduled members to include “any
16

Charles W. Downey, supra note 11 at 422-23.

17

5 U.S.C. § 8107.

18

20 C.F.R. § 10.404 (1999).

19

Brent A. Barnes, 56 ECAB ___ (Docket No. 04-2025, issued February 15, 2005).

20

5 U.S.C. § 8107(c).

21

Id.

5

other important external or internal organ of the body….”22 In accordance with the authority
granted under section 8107(c)(22), the Secretary of Labor added the breast, kidney, larynx, lung,
penis, testicle, ovary, uterus and tongue to the list of scheduled members.23 Neither the Act nor
the regulations authorize payment of a schedule award for the brain, an emotional condition,
diabetes or pancreas.24
ANALYSIS -- ISSUE 2
Appellant requested a schedule award due to his emotional condition and his diabetes.
Neither the brain nor the pancreas is included among the list of scheduled members under the
Act and regulations.25 Thus, he cannot receive schedule awards for his emotional condition or
his diabetes under the Act. There is no medical evidence that appellant’s accepted emotional
condition has affected any scheduled members. The medical evidence of record fails to establish
that appellant has permanent impairment of a scheduled member due to these conditions.
Accordingly, the Office properly denied appellant’s claim for a schedule award.
CONCLUSION
The Board finds that the Office reviewed the merits of appellant’s claims on March 30,
2006 and that he has not met his burden of proof in establishing that he developed diabetes as a
consequence of his accepted emotional conditions. The Board further finds that appellant is not
entitled to a schedule award for either his diabetes or his emotional condition.

22

5 U.S.C. § 8107(c)(22).

23

20 C.F.R. § 10.404(a).

24

5 U.S.C. § 8107(c); 20 C.F.R. § 10.404(a).

25

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the March 30, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: November 23, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

